Case 2:18-cv-00311-JES-UAM Document 92-4 Filed 01/25/19 Page 1 of 6 PagelD 683

Exhibit “D”
Case 2:18-cv-00311-JES-UAM Document 92-4 Filed 01/25/19 Page 2 of 6 PagelD 684

 

P.O. Box 500
Horseheads, NY 14845

y. Inc,

Credit
Phone: 1-800-448-3531
Fax: 1-800-533-8088

010011 Correspondence Address:
02/17/2018 Pioneer Credit Recovery, Inc.
PO Box 500
226933 0219 001767 003493 000001/000002 6987-6990 Horseheads, NY 14845

oy Hours of Operation: EST/EDT

Mon-Thursday 8:00A.M. — 9:00P.M.
SANDRA K DRESSLER Friday 8:00A.M. — 5:00P.M.

3823 SE 11TH PL APT 1 Saturday 8:00A.M.- 12:00P.M.
CAPE CORAL, FL 33904-5113

RE: SANDRA K DRESSLER

Amount Due: $6,657.72

Taxpayer Authentication Number: 5289955159
Taxpayer Identification Number: 8565

DELINQUENT TAX NOTIFICATION
Dear SANDRA K DRESSLER:

The Internal Revenue Service (IRS) placed your past due tax obligation with Pioneer Credit Recovery, Inc.
(PCR), a private collection agency. You can verify Pioneer's name, address, and authority to collect this tax
obligation under contract with the IRS by visiting www.irs.gov.

A listing of your past due tax obligations is included with this notice. You are responsible to repay this
past due tax, including any accrued interest and penalty charges.

Below, please find options to resolve your tax obligation:
— Submit payment using an immediate payment method listed on the enclosed Payment Options instructions.
Pay online, by phone or using your mobile device and get instant confirmation that your payment has been
submitted.

— If you can't pay the amount due immediately, or have questions about the payment options,
contact our office at 1-800-448-3531 to establish a repayment agreement to satisfy your tax obligation.

Unless you notify this office within 30 days after receiving this notice that you dispute the validity of this debt or any portion
thereof, this office will assume this debt is valid. If you notify this office in writing within 30 days from receiving this notice
that you dispute the validity of this debt or any portion thereof, this office will obtain verification of the debt or obtain a copy
of a judgment and mail you a copy of such judgment or verification. If you request of this office in writing within 30 days
after receiving this notice this office will provide you with the name and address of the original creditor, if different from the
current creditor.

If you notify us, either in writing or by calling, that you dispute the validity of this debt or any portion thereof we
will provide instructions about how to obtain a copy of the tax transcripts showing the liability. Send only
correspondence to: Pioneer Credit Recovery, Inc.

P.O. Box 500

Horseheads, NY 14845

 

Pioneer Credit Recovery, Inc. is a private collection agency contracted to collect your past
due tax on behalf of the IRS. Please contact us today for assistance at 1-800-448-3531.
We'd like to explain your options and help resolve this matter.

 

 

 

This is an attempt, by a debt collector, to collect a debt and any information obtained will be used for that
purpose.

PLEASE SEE NEXT PAGE FOR IMPORTANT INFORMATION.

 
Case 2:18-cv-00311-JES-UAM Document 92-4 Filed 01/25/19 Page 3 of 6 PagelD 685

The Taxpayer Advocate Service (TAS) is an independent organization within the IRS that ensures every taxpayer is
treated fairly and protects taxpayers’ rights under the Taxpayer Bill of Rights. TAS can offer you help if your tax problem is
causing a hardship, or you've tried but haven't been able to resolve your problem with the IRS or a PCA. If you qualify for
TAS assistance, TAS will do everything possible to help you, and assistance is always free. More information about TAS
can be found in Publication 1546, Taxpayer Advocate Service Is Here to Help, by visiting www.taxpayeradvocate.irs.gov
or by calling TAS at any time at 877-777-4778.

IRS Publication 1, Your Rights as a Taxpayer can be obtained from www.irs.gov or by calling 800-829-3676.

As of the date of this letter, you owe $6,657.72. Because of interest and penalties, the amount due on the day you pay
may be greater. If the amount stated here is paid, an adjustment may be necessary after a payment is received. In that
event, notification will occur of any adjustment in the balance. Before any payment intended to pay the balance in full
happens, please contact us at the address on this letter, or call 1-800-448-3531.

Any questions related to this notice should be directed to our office using the telephone number listed below:

Pioneer Credit Recovery, Inc.
P.O. Box 500
Horseheads, NY 14845
1-800-448-3531

As of: 02/25/2018

Ref Num Tax Form/Year Tax Due Interest Penalties OtherFees Balance Due Accrual Date
30-201112 1040-201112 $1,725.00 $441.73 $488.30 $0.00 $2,655.03 02/25/2018
30-201212 1040-201212 $1,032.00 $194.85 $264.10 $0.00 $1,490.95 02/25/2018

30-201312 1040-201312 $1,840.00 $276.94 $394.80 $0.00 $2,511.74 02/25/2018
009237

Case 2:18-cv-00311-JES-UAM Document 92-4

Internal Revenue Service

v3 Department of the Treasury
IRS Kansas City, MO 64999-0010

009237.790672.337693.15748 1 MB 0.423 528
anal |g gfyee]edELuag EGP Lf eA Y fy gfgfedaquent pone EHNy ffpaethtt fs

SANDRA K DRESSLER
3823 SE 11TH PL APT 1
CAPE CORAL FL 33904-5113

We assigned your overdue tax account to a private collection agency

Current law requires us to contract with
qualified private collection agencies to assist in
collecting certain overdue federal taxes. We
have assigned your account to the following

agency:

Pioneer Credit Recovery, Inc.
PO Box 500

Horseheads, NY 14845
1-800-448-3531

Filed 01/25/1 fa Saber eae Fee ee Bl |

 

 

 

 

 

 

Notice cP40

Notice date September 18, 2017
Taxpayer ID number = XXX-XX-8565

Tax form 1040

Tax year 2012

Taxpayer 5289955159

authentication number
To contact us

1-844-875-3420

 

Page 1 of 2 9H

 

What happens next

The private collection agency will work with you to resolve your overdue
account. The private collection agency will explain payment options to help
you find one that is best for you. It also will provide you with a payment
plan if you can’t pay the full amount at this time.

You can pay online now at www.irs.gov/directpay or visit
www.irs.gov/payments for more information about ways to pay. If paying
by check or money order, make the check or money order payable to the
United States Treasury. Include your name, social security number, and the
tax year on your payment and send it to the address on this notice. These
are the only forms of payment the IRS accepts. We'll never ask you to pay
using any form of pre-paid card or store or online gift card.

The private collection agency is required to maintain the security and
privacy of your tax information. To do this, it will ask you to provide your
name and address of record before assisting you in resolving your account.
Also, it will perform two-party verification by asking you for the first five
numbers of your taxpayer authentication number at the top of this notice.
The private collection agency will then provide the subsequent five
numbers.

Keep this notice for your records. You'll need information from it to
complete the two-party verification.

See the enclosed Publication 4518, What You Can Expect When the IRS
Assigns Your Account to a Private Collection Agency, for more information.
Case 2:18-cv-00311-JES-UAM Document 92-4 Filed eel mots

 

 

Notice CPau
Tax Year 2012
Noticedate —=s September 18, 2017
Taxpayer ID number XXX-XX-8565.
Page 2 of 2 “9H

 

 

 

Additional information

© Visit www.irs.gov/cp40
® You can also find the following online:

- Publication 1, Your Rights as a Taxpayer

Far tax forms or publications, visit www.irs.gov/formspubs or call 1-800-TAX-FORM
(1-800-829-3676).

The Taxpayer Advocate Service (TAS) is an independent organization within the IRS
that can help protect your taxpayer rights. TAS can offer you help if your tax problem
is causing a hardship, or you've tried but haven't been able to resolve your problem
with the IRS. If you qualify for TAS assistance, which is always free, TAS will do
everything possible to help you. Visit www. taxpayeradvocate.irs.gov or call 1-877-
777-4778.

Assistance can be obtained from individuals and organizations that are independent
from the IRS. The Directory of Federal Tax Return Preparers with credentials
recognized by the IRS can be found at http://irs.treasury.gov/rpofrpo. jsf. IRS
Publication 4134 provides a listing of Low Income Taxpayer Clinics (LITCs) and is
available at www.irs.gov. Also, see the LITC page at
www. taxpayeradvocate.irs.gov/litemap. Assistance may also be available from a
referral system operated by a state bar association, a state or focal society of
accountants or enrolled agents or another nonprofit tax professional organization.
The decision to obtain assistance from any of these individuals and organizations
will not result in the IRS giving preferential treatment in the handling of the issue,
dispute or problem.
Case 2:18-cv-00311-JES-UAM Document 92-4 Filed 01/25/19 Page 6 of 6 PagelD 688

 

P.O. Box 500 : \ we iS), 144.
Horseheads, NY 14845 0)’ 7  eedt Recovery, ine.
\ Phone: 1-800-448-3531
/ Fax: 1-800-533-8088

100211

03/13/2018 Correspondence Address:

Pioneer Credit Recovery, Inc.
PO Box 500

226933 0313 000006 000006 G00001/000001 13-14 Horseheads, NY 14845

— Hours of Operation: EST/EDT
; Mon-Thursday 8:00A.M. — 9:00P.M.
ee SANDRA K DRESSLER Friday 8:00A.M. — 5:00P.M.
3823 SE 11TH PLAPT 1 Saturday 8:00A.M.— 12:00P.M.
CAPE CORAL, FL 33904-5113

RE: SANDRA K DRESSLER

Taxpayer Authentication Number: 5289955159
Taxpayer Identification Number: 8565

Dear SANDRA K DRESSLER:

We are writing in reply to your request for information concerning the above referenced obligation to our client, the Internal
Revenue Service (IRS). Pioneer Credit Recovery, Inc. is under contract with the IRS to collect outstanding tax debt, and
the IRS placed your account with our office on 09/18/2017.

In order to assist you in understanding the balance stil] owed to the IRS, you can request a transcript that provides
detailed account information. This transcript can be obtained as follows:

e lf you have access to the internet, please visit www.irs.gov/individuals/get-transcript

e If you do not have access to the internet, you may request a Form 4506-T by calling 800-908-9946.

Note: If you request Form 4506-T, please follow the instructions and be sure to mail it to the address on the
reverse side of Form 4506-T.

Please contact Pioneer Credit Recovery, Inc. at 1-800-448-3531 to resolve this account or you have additional questions.
This is an attempt to collect a debt by a debt collector and any information obiained will be used for that purpose.

Sincerely,

Pioneer Credit Recovery, Inc.

 
